UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10155 AMERICAN CENTURY VARIABLE PORTFOLIOS II, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 09-30-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings VP Inflation Protection Fund September 30, 2010 VP Inflation Protection – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value U.S. TREASURY SECURITIES AND EQUIVALENTS—54.7% FIXED-RATE U.S. TREASURY SECURITIES AND EQUIVALENTS—54.3% U.S. Treasury Inflation Indexed Bonds, 2.375%,1/15/25(1) $ 27,989,236 $ 32,183,255 U.S. Treasury Inflation Indexed Bonds, 2.00%,1/15/26(1) U.S. Treasury Inflation Indexed Bonds, 2.375%,1/15/27(1) U.S. Treasury Inflation Indexed Bonds, 1.75%,1/15/28(1) U.S. Treasury Inflation Indexed Bonds, 3.625%,4/15/28(1) U.S. Treasury Inflation Indexed Bonds, 2.50%,1/15/29(1) U.S. Treasury Inflation Indexed Bonds, 3.875%,4/15/29(1) U.S. Treasury Inflation Indexed Bonds, 3.375%,4/15/32(1) U.S. Treasury Inflation Indexed Bonds, 2.125%,2/15/40(1) U.S. Treasury Inflation Indexed Notes, 3.375%,1/15/12(1) U.S. Treasury Inflation Indexed Notes, 2.00%,4/15/12(1) U.S. Treasury Inflation Indexed Notes, 3.00%,7/15/12(1) U.S. Treasury Inflation Indexed Notes, 1.875%,7/15/13(1) U.S. Treasury Inflation Indexed Notes, 2.00%,1/15/14(1) U.S. Treasury Inflation Indexed Notes, 2.00%,7/15/14(1) U.S. Treasury Inflation Indexed Notes, 1.625%,1/15/15(1) U.S. Treasury Inflation Indexed Notes, 1.875%,7/15/15(1) U.S. Treasury Inflation Indexed Notes, 2.00%,1/15/16(1) U.S. Treasury Inflation Indexed Notes, 2.50%,7/15/16(1) U.S. Treasury Inflation Indexed Notes, 2.375%,1/15/17(1) U.S. Treasury Inflation Indexed Notes, 2.625%,7/15/17(1) U.S. Treasury Inflation Indexed Notes, 1.625%,1/15/18(1) U.S. Treasury Inflation Indexed Notes, 1.375%,7/15/18(1) U.S. Treasury Inflation Indexed Notes, 2.125%,1/15/19(1) U.S. Treasury Inflation Indexed Notes, 1.875%,7/15/19(1) U.S. Treasury Inflation Indexed Notes, 1.375%,1/15/20(1) U.S. Treasury Inflation Indexed Notes, 1.25%,7/15/20(1) ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS—0.4% AID (Israel), 4.70%,5/1/15(1)(2) TOTAL U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $627,582,543) SOVEREIGN GOVERNMENTS & AGENCIES—18.9% CANADA — 1.9% Government of Canada, 4.25%,12/1/26 CAD FRANCE — 2.6% Government of France, 2.25%,7/25/20 EUR GERMANY — 2.7% German Federal Republic Inflation Linked, 2.25%,4/15/13 EUR KfW, 4.75%,5/15/12(1) EUR ITALY — 2.4% Republic of Italy, 3.125%,1/26/15(1) Republic of Italy, 2.35%,9/15/19 EUR VP Inflation Protection – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value JAPAN — 2.0% Government of Japan CPI Linked Bond, 1.10%,12/10/16 JPY NORWAY — 0.2% Government of Norway, 6.00%,5/16/11 NOK UNITED KINGDOM — 7.1% Government of United Kingdom Inflation Linked, 2.50%,8/16/13 GBP Government of United Kingdom Inflation Linked, 2.50%,7/26/16 GBP Government of United Kingdom Inflation Linked, 1.25%,11/22/17 GBP TOTAL SOVEREIGN GOVERNMENTS & AGENCIES (Cost $221,253,575) U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS—12.9% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES— 9.0% FAMCA, 5.50%,7/15/11(1)(3) FAMCA, 5.40%,10/14/11(1) FAMCA, 6.71%,7/28/14(1) FFCB, 4.875%,12/16/15(1) FFCB, 4.875%,1/17/17(1) FHLB, 4.875%,5/17/17(1) FHLMC, 1.75%,9/10/15 FHLMC, 5.00%,2/16/17(1) FHLMC, 4.875%,6/13/18(1) FNMA, 3.00%,9/16/14(1) FNMA, 6.625%,11/15/30(1) FNMA, 5.625%,7/15/37(1) GOVERNMENT-BACKED CORPORATE BONDS(4)— 3.9% Ally Financial, Inc., 1.75%,10/30/12(1) Bank of America Corp., 3.125%,6/15/12(1) Citigroup Funding, Inc., 1.875%,10/22/12 General Electric Capital Corp., 2.20%,6/8/12(1) Goldman Sachs Group, Inc. (The), 3.25%,6/15/12(1) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $154,671,886) CORPORATE BONDS—9.8% AEROSPACE & DEFENSE—0.2% L-3 Communications Corp., 5.20%,10/15/19(1) United Technologies Corp., 5.70%,4/15/40(1) BEVERAGES—0.6% Anheuser-Busch InBev Worldwide, Inc., 6.875%,11/15/19(3) Coca-Cola Co. (The), 3.625%,3/15/14(1) Coca-Cola Enterprises, Inc., 4.25%,3/1/15(1) Dr Pepper Snapple Group, Inc., 6.82%,5/1/18(1) PepsiCo, Inc., 3.10%,1/15/15(1) BIOTECHNOLOGY—0.1% Amgen, Inc., 5.85%,6/1/17(1) VP Inflation Protection – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value CAPITAL MARKETS—0.7% Credit Suisse (New York), 5.50%,5/1/14(1) $ 1,720,000 Credit Suisse (New York), 5.30%,8/13/19(1) Credit Suisse AG, 5.40%,1/14/20(1) Goldman Sachs Group, Inc. (The), 7.50%,2/15/19(1) Goldman Sachs Group, Inc. (The), 5.375%,3/15/20(1) Morgan Stanley, 4.20%,11/20/14(1) Morgan Stanley, 7.30%,5/13/19(1) CHEMICALS—0.1% Dow Chemical Co. (The), 8.55%,5/15/19(1) COMMERCIAL BANKS—1.2% International Bank for Reconstruction & Development, 7.625%,1/19/23(1) PNC Bank N.A., 6.00%,12/7/17(1) PNC Funding Corp., 3.625%,2/8/15(1) COMMUNICATIONS EQUIPMENT—0.1% Cisco Systems, Inc., 5.90%,2/15/39(1) CONSUMER FINANCE—0.3% General Electric Capital Corp., 3.75%,11/14/14(1) General Electric Capital Corp., 3.50%,6/29/15(1) General Electric Capital Corp., 6.00%,8/7/19(1) SLM Corp., VRN, 3.20%,10/1/10, resets monthly off the Consumer Price Index Year over Year plus 2.15% with no caps, Final Maturity 2/1/14(1) DIVERSIFIED FINANCIAL SERVICES—0.3% Bank of America Corp., 6.50%,8/1/16(1) Citigroup, Inc., 6.01%,1/15/15(1) DIVERSIFIED TELECOMMUNICATION SERVICES—0.9% AT&T, Inc., 6.70%,11/15/13(1) AT&T, Inc., 5.10%,9/15/14(1) AT&T, Inc., 6.55%,2/15/39(1) Cellco Partnership/Verizon Wireless Capital LLC, 5.55%,2/1/14(1) Cellco Partnership/Verizon Wireless Capital LLC, 8.50%,11/15/18(1) Deutsche Telekom International Finance BV, 5.25%,7/22/13(1) Deutsche Telekom International Finance BV, 6.75%,8/20/18(1) Telecom Italia Capital SA, 6.18%,6/18/14(1) Verizon Communications, Inc., 6.10%,4/15/18(1) ELECTRIC UTILITIES—0.2% Duke Energy Ohio, Inc., 2.10%,6/15/13(1) Exelon Generation Co. LLC, 4.00%,10/1/20(1) FirstEnergy Solutions Corp., 6.05%,8/15/21(1) FOOD & STAPLES RETAILING—0.2% CVS Caremark Corp., 6.60%,3/15/19(1) Wal-Mart Stores, Inc., 2.875%,4/1/15(1) FOOD PRODUCTS—0.3% Kraft Foods, Inc., 5.375%,2/10/20(1) Kraft Foods, Inc., 6.50%,2/9/40(1) VP Inflation Protection – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value Mead Johnson Nutrition Co., 5.90%,11/1/39(1) HEALTH CARE EQUIPMENT & SUPPLIES—0.2% Medtronic, Inc., 3.00%,3/15/15(1) Stryker Corp., 3.00%,1/15/15(1) HEALTH CARE PROVIDERS & SERVICES—0.1% Medco Health Solutions, Inc., 4.125%,9/15/20(1) HOTELS, RESTAURANTS & LEISURE—0.1% Yum! Brands, Inc., 5.30%,9/15/19(1) INDUSTRIAL CONGLOMERATES—0.2% General Electric Co., 5.00%,2/1/13(1) General Electric Co., 5.25%,12/6/17(1) INSURANCE—0.1% John Hancock Life Insurance Co., VRN, 2.86%,10/15/10, resets monthly off the Consumer Price Index Year over Year plus 1.62% with no caps, Final Maturity 11/15/10(1) Prudential Financial, Inc., VRN, 3.05%,10/1/10, resets monthly off the Consumer Price Index Year over Year plus 2.00% with no caps, Final Maturity 11/2/20(1) Prudential Financial, Inc., 2.75%,1/14/13(1) MACHINERY—0.1% Deere & Co., 5.375%,10/16/29(1) MEDIA—0.9% CBS Corp., 5.75%,4/15/20(1) Comcast Corp., 5.90%,3/15/16(1) DirecTV Holdings LLC, 3.55%,3/15/15(1) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%,10/1/14(1) NBC Universal, Inc., 4.375%,4/1/21(3)(5) News America, Inc., 6.90%,8/15/39(1) Time Warner Cable, Inc., 5.40%,7/2/12(1) Time Warner Cable, Inc., 8.25%,2/14/14(1) Time Warner Cable, Inc., 6.75%,7/1/18(1) Time Warner, Inc., 4.875%,3/15/20(1) METALS & MINING—0.3% Anglo American Capital plc, 4.45%,9/27/20(1)(3) Newmont Mining Corp., 6.25%,10/1/39(1) Rio Tinto Finance USA Ltd., 5.875%,7/15/13(1) MULTI-UTILITIES—0.5% Dominion Resources, Inc., 6.40%,6/15/18(1) Pacific Gas & Electric Co., 6.25%,12/1/13(1) Pacific Gas & Electric Co., 5.80%,3/1/37(1) PG&E Corp., 5.75%,4/1/14(1) Sempra Energy, 6.50%,6/1/16(1) OFFICE ELECTRONICS—0.1% Xerox Corp., 6.35%,5/15/18(1) VP Inflation Protection – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value OIL, GAS & CONSUMABLE FUELS—1.2% Chevron Corp., 3.95%,3/3/14 $ 1,220,000 ConocoPhillips, 4.75%,2/1/14(1) Enterprise Products Operating LLC, 4.60%,8/1/12(1) Enterprise Products Operating LLC, 3.70%,6/1/15(1) Enterprise Products Operating LLC, 6.45%,9/1/40(1) Kinder Morgan Energy Partners LP, 5.30%,9/15/20(1) Nexen, Inc., 6.20%,7/30/19(1) Shell International Finance BV, 4.30%,9/22/19(1) Talisman Energy, Inc., 7.75%,6/1/19(1) Williams Partners LP, 5.25%,3/15/20(1) XTO Energy, Inc., 6.50%,12/15/18(1) PAPER & FOREST PRODUCTS—0.1% International Paper Co., 9.375%,5/15/19(1) International Paper Co., 7.30%,11/15/39(1) PHARMACEUTICALS—0.4% Abbott Laboratories, 5.30%,5/27/40(1) Pfizer, Inc., 6.20%,3/15/19(1) Pfizer, Inc., 7.20%,3/15/39(1) Roche Holdings, Inc., 6.00%,3/1/19(1)(3) REAL ESTATE INVESTMENT TRUSTS (REITs)(6) ProLogis, 7.375%,10/30/19(1) ROAD & RAIL—0.1% Union Pacific Corp., 7.875%,1/15/19(1) SOFTWARE—0.2% Oracle Corp., 5.75%,4/15/18(1) WIRELESS TELECOMMUNICATION SERVICES(6) America Movil SAB de CV, 5.00%,3/30/20(1) TOTAL CORPORATE BONDS (Cost $110,744,596) COMMERCIAL MORTGAGE-BACKED SECURITIES(7)—3.0% Credit Suisse Mortgage Capital Certificates, Series2007 TF2A, ClassA1, VRN, 0.44%,10/15/10, resets monthly off the 1-month LIBOR plus 0.18% with no caps, Final Maturity 4/15/22(1)(3) Greenwich Capital Commercial Funding Corp., Series2005 GG3, ClassA4, VRN, 4.80%,10/1/10(1) GS Mortgage Securities Corp. II, Series2004 GG2, ClassA6 SEQ, VRN, 5.40%,10/1/10(1) GS Mortgage Securities Corp. II, Series2005 GG4, ClassA4A SEQ, 4.75%,7/10/39(1) LB-UBS Commercial Mortgage Trust, Series2003 C3, ClassA3 SEQ, 3.85%,5/15/27(1) LB-UBS Commercial Mortgage Trust, Series2005 C2, ClassA2 SEQ, 4.82%,4/15/30(1) LB-UBS Commercial Mortgage Trust, Series2005 C3, ClassA3 SEQ, 4.65%,7/15/30(1) LB-UBS Commercial Mortgage Trust, Series2005 C5, ClassAM, VRN, 5.02%,10/11/10(1) VP Inflation Protection – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value Lehman Brothers Floating Rate Commercial Mortgage Trust, Series2007 LLFA, ClassA1, VRN, 0.56%,10/15/10, resets monthly off the 1-month LIBOR plus 0.30% with no caps, Final Maturity 6/15/22(1)(3) $ 5,207,605 Wachovia Bank Commercial Mortgage Trust, Series2005 C20, ClassA6A, VRN, 5.11%,10/1/10(1) Wachovia Bank Commercial Mortgage Trust, Series2006 C23, ClassA4, VRN, 5.42%,10/1/10(1) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $37,111,563) COLLATERALIZED MORTGAGE OBLIGATIONS(7)—1.1% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS—1.0% Banc of America Mortgage Securities, Inc., Series2004-4, Class2A1 SEQ, 5.50%,5/25/34(1) Banc of America Mortgage Securities, Inc., Series2004-7, Class7A1, 5.00%,8/25/19(1) Countrywide Home Loan Mortgage Pass-Through Trust, Series2003 J13, Class1A1 SEQ, 5.25%,1/25/34(1) Countrywide Home Loan Mortgage Pass-Through Trust, Series2003-35, Class1A3 SEQ, 5.00%,9/25/18(1) First Horizon Mortgage Pass Through Trust, Series2004-2, Class1A2 SEQ, 5.50%,5/25/34(1) Wells Fargo Mortgage-Backed Securities Trust, Series2007-3, Class3A1, 5.50%,4/25/37 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS—0.1% FHLMC, Series2508, ClassUL SEQ, 5.00%,12/15/16(1) GNMA, Series2005-24, ClassUB SEQ, 5.00%,1/20/31(1) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $14,302,092) ASSET-BACKED SECURITIES(7)—0.3% CenterPoint Energy Transition Bond Co. LLC, Series2009-1, ClassA1 SEQ, 1.83%,2/15/16 (Cost $4,100,009) MUNICIPAL SECURITIES—0.2% Bay Area Toll Auth. Toll Bridge Rev., Series2010 S1, (Building Bonds), 6.92%,4/1/40(1) Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%,7/1/39(1) New York State Dormitory Auth. Rev., (Building Bonds), 5.63%,3/15/39(1) Texas GO, (Building Bonds), 5.52%,4/1/39(1) TOTAL MUNICIPAL SECURITIES (Cost $2,079,043) SHORT-TERM INVESTMENTS(6) Government of Canada Treasury Bill, 0.67%,11/10/10(8) (Cost $336,520) CAD VP Inflation Protection – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(6)(7) GNMA, 6.00%,6/20/17(1) GNMA, 6.00%,7/20/17(1) TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $150,317) TEMPORARY CASH INVESTMENTS—0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Charta LLC, 0.19%, 10/1/10(3)(8) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,166,803) TOTAL INVESTMENT SECURITIES—101.3% (Cost $1,177,498,947) OTHER ASSETS AND LIABILITIES — (1.3)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) CAD for USDHSBC Investment Bank plc 10/29/10 $ 19,489,553 EUR for USDHSBC Investment Bank plc 10/29/10 EUR for USDHSBC Investment Bank plc 10/29/10 EUR for USDBarclays Bank plc 10/29/10 GBP for USDHSBC Investment Bank plc 10/29/10 GBP for USDHSBC Investment Bank plc 10/29/10 GBP for USDHSBC Investment Bank plc 10/29/10 JPY for USDHSBC Investment Bank plc 10/29/10 JPY for USDWestpac Banking Corp. 10/29/10 (Value on Settlement Date $218,174,717) SWAP AGREEMENTS Notional Amount Description of Agreement Premiums Paid (Received) Value TOTAL RETURN Pay a fixed rate equal to 1.13 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc.ExpiresJanuary 2012. – Pay a fixed rate equal to 1.14 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc.ExpiresMarch 2012. – Pay a fixed rate equal to 0.16 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A.ExpiresJuly 2013. – Pay a fixed rate equal to 1.21 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc.ExpiresJune 2014. – Pay a fixed rate equal to 0.12 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A.ExpiresJanuary 2015. – VP Inflation Protection – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Pay a fixed rate equal to 1.31 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc.ExpiresApril 2017. – Pay a fixed rate equal to 0.21 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A.ExpiresApril 2018. – Pay a fixed rate equal to 1.31 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc.ExpiresApril 2018. – Pay a fixed rate equal to 0.30 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A.ExpiresDecember 2019. – Pay a fixed rate equal to 0.37 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A.ExpiresApril 2022. – Pay a fixed rate equal to 1.77 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc.ExpiresDecember 2027. – – Notes to Schedule of Investments AID - Agency for International Development CAD - Canadian Dollar CPI - Consumer Price Index Equivalent - Security whose principal payments are backed by the full faith and credit of the United States EUR - Euro FAMCA - Federal Agricultural Mortgage Corporation FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GBP - British Pound GNMA - Government National Mortgage Association GO - General Obligation JPY - Japanese Yen LB-UBS - Lehman Brothers, Inc. — UBS AG LIBOR - London Interbank Offered Rate NOK - Norwegian Krone NSA - Not Seasonally Adjusted resets - The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ - Sequential Payer USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security, or a portion thereof, has been segregated for when-issued securities and/or swap agreements. At the period end, the aggregate value of securities pledged was $22,758,000. The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value at maturity. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $21,444,020, which represented 1.7% of total net assets. The debt is guaranteed under the Federal Deposit Insurance Corporation's (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC's guarantee is the earlier of the maturity date of the debt or December 31, 2012. VP Inflation Protection – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) When-issued security. Categoryis less than 0.05% of total net assets. Final maturity indicated, unless otherwise noted. The rate indicated is the yield to maturity at purchase. VP Inflation Protection – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Investments in open-end management investment companies are valued at the reported net asset value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of September 30, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities U.S. Treasury Securities and Equivalents – – Sovereign Governments & Agencies – – U.S. Government Agency Securities and Equivalents – – Corporate Bonds – – Commercial Mortgage-Backed Securities – – Collateralized Mortgage Obligations – – Asset-Backed Securities – – Municipal Securities – – Short-Term Investments – – U.S. Government Agency Mortgage-Backed Securities – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Swap Agreements – – Total Unrealized Gain (Loss) on Other Financial Instruments – – VP Inflation Protection – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) 3. Federal Tax Information As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY VARIABLE PORTFOLIOS II, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: November 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: November 29, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: November 29, 2010
